1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                                )
     ROBERT SHERWOOD,                             )    Case No. CV 18-03783-AG-JEM
12                                                )
                                Plaintiff,        )
13                                                )    ORDER ACCEPTING FINDINGS AND
                  v.                              )    RECOMMENDATIONS OF UNITED
14                                                )    STATES MAGISTRATE JUDGE
     ANDREW M. SAUL, Commissioner of              )
15   Social Security Administration,              )
                                                  )
16                              Defendant.        )
                                                  )
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on
18
     file, and the Report and Recommendation of the United States Magistrate Judge. Plaintiff
19
     has filed Objections, and the Court has engaged in a de novo review of those portions of the
20
     Report and Recommendation to which Plaintiff has objected. The Court accepts the
21
     findings and recommendations of the Magistrate Judge.
22
           IT IS HEREBY ORDERED that Judgment shall be entered AFFIRMING the
23
     Commissioner’s decision to deny Social Security Disability Insurance benefits to Plaintiff
24
     and DISMISSING this action with prejudice.
25

26
     DATED: November 9, 2019
27                                                         ANDREW J. GUILFORD
                                                      UNITED STATES DISTRICT JUDGE
28
